Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020, and 03/17/2020 are being considered by the examiner.
Drawings
The drawing submitted on 02/28/2020 are being considered by the examiner.
Response to Amendment
Claims 1-20 are currently pending in the application and among them claims 1, 15, and 20 are independent claims and claims 1-2, 15-16, 18, and 20 have been amended.
Response to Arguments
Applicant's arguments filed on 10/04/2022 have been fully considered but they are not persuasive. Following are the applicant’s key argument and examiner response.
Applicant Argument 1: Examiner has failed to set forth prima facie rejections of most of the pending claims.
Examiner Response 1: Examiner respectfully disagree with the applicant false assertion of failing prima facie rejection. Examiner referred some of the dependent claims rejection to see the citation of another claim rejection when the citation also applied to the claim and without repeating and copying the same paragraph on the claim rejection. Applicant should read the citation and only argue if he/she don’t agree or find that referred citation of the other claim do not teach the claim limitation. Just copying the same citation from other claim into the claim would not change the rejection status and thus the argument is not persuasive.
Applicant Argument 2: For example, while Qiang discloses heatmaps, they result from an image processing model that inputs images and not a sound localization model inputting sound related data as recited in  claim 1. Thus, the models (sound versus image based), the inputs (sound versus image based, and what the outputs pertain to (sound data versus image data) are all different in Qiang versus claim 1. 
Also, the model in Qiang is for image classification, while the model recited in claim 1 is for sound localization (by heatmap output, not azimuth angle like Renana).

Examiner Response 2: Examiner respectfully disagree with the applicant simple assertion without fully understanding and reading the Renana et al. and Qiang et al. reference in the rejection of claim 1.
In the office action examiner cited that Renana et al. clearly teach training multi-source sound localization model of a neural network  for outputting the heatmap (maps of sound source position corresponding acoustic feature) from the input of labeled simulation data and unlabeled real data ( Fig.2, Abstract: In this approach, acoustic features are extracted from the measured signals and then given as input to a model that maps them to the corresponding source positions. Typically, a massive dataset of labeled samples from known positions is required to train such models. Here, we present a novel weakly-supervised deep- learning localization method that exploits only a few labeled (anchor) samples with known positions, together with a larger set of unlabeled samples, for which we only know their relative physical ordering. 1. Introduction: The gist of the proposed algorithm is to utilize the information of relative proximity in a ranking-based methodology that is based on a DNN with triplet-loss cost function. In addition, the network exploits a set of a few labeled samples that serve as anchor points, which are used to align embedding to physical source positions. Simulation results demonstrate that the proposed ranking-based method can accurately localize the source in low to high reverberation conditions... 2.1. Measurements: We consider a single speech signal recorded by a pair of microphones. A speaker is located at position p =[r, 8, o] T in a reverberant enclosure with low background noise. 2.3. Localization using labeled and weakly-labeled training data: The mapping will be learned using a combination of weakly-labeled and labeled samples.).
Renana et al. further teach, “ optimization of a combined loss that alternates between a triplet-loss that preserves the position ranking of all training samples, and a physical loss that aligns the mapping function to approximately coincide with the known positions of the labeled samples (5. Conclusion:), however not explicitly teaching the limitation of “inputting the localization heatmap for each of the labeled simulation data and the unlabeled real data into an output discriminator; training the output discriminator so that the output discriminator assigns a domain class label to distinguish simulation data from real data; and training, by a hardware process, the multi-source sound localization model by a first adversarial loss for the output discriminator with an original localization model loss”.
This is where the examiner applied the teaching of Qiang et al. reference in the rejection of claim 1.  Using the Qiang et al. examiner showed that how the output heatmap of multi-source sound localization model of a neural network taught by Renana et al. which is basically an image or heatmap of sound source location, can be combined with Qiang et al. where the Renana et al. is deficient in teaching the  limitation above. Qiang et al. basically teaches how an input image such as heatmap can be use by an adversarial domain adaptation method that take advantage of multi-level features(MLADA) to achieve multi-band SAR image classification, illustrated in Figure 1, through integrating multi-level features and a multi-layer discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain (See rejection of claim 1 for details).
Therefore, applicant is right in the argument that Qiang discloses heatmaps, they result from an image processing model that inputs images. DNN triplet-loss networks with triplet-loss cost function have been successfully used for computer vision, and also adopted for audio applications, this is the first time they are used in the context of the source localization problem. That was the whole purpose of the examiner to combine the Renana et al. output of heatmap into the Qiang et al. teaching to achieve the claimed results of “inputting the localization heatmap for each of the labeled simulation data and the unlabeled real data into an output discriminator; training the output discriminator so that the output discriminator assigns a domain class label to distinguish simulation data from real data; and training, by a hardware process, the multi-source sound localization model by a first adversarial loss for the output discriminator with an original localization model loss.”
Therefore, applicant arguments with respect to claims 1, 15, and 20  are not persuasive and since claims 1, 15, and 20 amendment does not overcome the rejection, the rejection the of the claims thus remain same. All other dependent claim rejection remains same as well. Previously objected claim 2, is now under same rejection of claim 1, since Renana et al. in view of Qiang et al. teach the amended limitation which was interpreted differently in the previous office action prior to the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Renana et al.(Deep Ranking-based sound source localization, Publish, 10/20/2019) in view of Qiang et al.(Adversarial Deep Domain Adaptation for Multi-Band SAR Images Classification, Publish 6/13/2019).

Regarding Claims 1, 15, and 20,  Renana et al. teach: A computer-implemented method for training a multi-source sound localization model using labeled simulation data and unlabeled real data, the method comprising (Fig.2): inputting the labeled simulation acoustic data and the unlabeled real acoustic data respectively into a multi- source sound localization model of a neural network to obtain a localization heatmap (maps of sound source positions corresponding acoustic features)  from an output layer of the multi-source sound localization model for each of the labeled simulation acoustic data  and the unlabeled real acoustic data (Abstract: In this approach, acoustic features are extracted from the measured signals and then given as input to a model that maps them to the corresponding source positions. Typically, a massive dataset of labeled samples from known positions is required to train such models. Here, we present a novel weakly-supervised deep-learning localization method that exploits only a few labeled (anchor) samples with known positions, together with a larger set of unlabeled samples, for which we only know their relative physical ordering. We design an architecture that uses a stochastic combination of triplet-ranking loss for the unlabeled samples and physical loss for the anchor samples, to learn a nonlinear deep embedding that maps acoustic features to an azimuth angle of the source. 1. Introduction: The gist of the proposed algorithm is to utilize the information of relative proximity in a ranking-based methodology that is based on a DNN with triplet-loss cost function. While triplet-loss networks have been successfully used for computer vision, and also adopted for audio applications, this is the first time they are used in the context of the source localization problem. In addition, the network exploits a set of a few labeled samples that serve as anchor points, which are used to align embedding to physical source positions. Simulation results demonstrate that the proposed ranking-based method can accurately localize the source in low to high reverberation conditions... 2.1. Measurements: We consider a single speech signal recorded by a pair of microphones. A speaker is located at position p = [r, θ, φ] T in a reverberant enclosure with low background noise. 2.3. Localization using labeled and weakly-labeled training data: We address the problem of inferring the source azimuth angle φ from the extracted feature vector h (3), by learning a nonlinear function φ = f(h) that maps an RTF sample onto an embedding
space that corresponds to φ. The mapping will be learned using a combination of weakly-labeled and labeled samples. 3.3. Training with a combined loss We train the model in an online manner with the combined loss. In online learning, a model iteratively observes a sample, makes a prediction, suffers a loss, and adapts its parameters to reduce that loss. 4. EXPERIMENTAL RESULTS: We evaluate the accuracy by which the proposed algorithm recovers the position of an acoustic source using simulated data. With probability 1−α an anchor sample is drawn uniformly among all anchors, and a physical loss is incurred. The parameters of the model f are updated using an (ADAM-approximate) gradient step. 5. CONCLUSIONS: The core idea is to learn the mapping function via an optimization of a combined loss that alternates between a triplet-loss that preserves the position ranking of all training samples, and a physical loss that aligns the mapping function to approximately coincide with the known positions of the labeled samples. The proposed method is shown to yield high localization accuracy for various reverberation levels and a small number of anchor samples.).

Renana et al. do not specifically teaches: inputting the localization heatmap for each of the labeled simulation data and the unlabeled real data into an output discriminator; training the output discriminator so that the output discriminator assigns a domain class label to distinguish simulation data from real data; and training, by a hardware process, the multi-source sound localization model by a first adversarial loss for the output discriminator with an original localization model loss.
Qiang et al. teach: inputting the localization heatmap for each of the labeled simulation data and the unlabeled real data into an output discriminator; training the output discriminator so that the output discriminator assigns a domain class label to distinguish simulation data from real data; and training, by a hardware process, the multi-source sound localization model by a first adversarial loss for the output discriminator with an original localization model loss (Fig.1-2, and Introduction: Domain adaptation is an area related to machine learning and transfer learning, which aims to solve the problem of data set bias. There are two main concepts in domain adaptation, which are source domain and target domain.
Source domain denotes data sets whose annotations are available but are different from the test set. Target domain is similar to the test set but usually lacks labels. The main idea of domain adaptation is using the source domain train a supervised classifier, as well as adjusting the model in an unsupervised way to learn domain-invariant features from both of the source domain and the target domain. In deep learning regime, the combination of domain adaptation and deep learning enhances the generalization of deep neural networks. The GAN framework learns a discriminator to distinguish between real and generated samples as accurately as possible, as well as a generator which aims to ‘‘fool’’ the discriminator by creating samples as close to real data as possible. We propose an adversarial domain adaptation method that take advantage of multi-level features(MLADA) to achieve multi-band SAR image classification, illustrated in Figure 1. We first train a CNN using the labeled source data to learn discriminative feature representation. Then, a separate target encoder is learned through two domain adversarial losses to map the target data to the same feature space as the source data. For each component of our method, we design a robust encoder using the residual block to integrate multi-level features and a multi-layer discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain. III. THE EXPERIMENTAL SETUP. A simulation data set and a measured data set are utilized for test. Both of these two data sets contain two subsets, temporarily recorded as A and B, which are composed of two-band SAR images. We test our method on two directions: A → B and B → A, where the arrow points from the source domain to the target domain. Only the source domain retain labels.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention  was made for Renana et al. to include the teaching of Qiang et al. in order for  discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain.

Regarding Claim 2 Renana et al. do not teach: The computer-implemented method according to claim 1, further comprising: inputting the feature data from an intermediate layer of the multi-source sound localization model for each of the labeled simulation acoustic data and the unlabeled real acoustic data into an intermediate discriminator; and training the intermediate discriminator to assign a domain class label to distinguish simulation acoustic data from real acoustic data, wherein the training the multi-source sound localization model includes training the multi-source sound localization model by the first adversarial loss for the output discriminator and a second adversarial loss for the intermediate discriminator with the original localization model loss.
Qiang et al. teach: The computer-implemented method according to claim 1, further comprising: inputting the feature data from an intermediate layer (DNN output layer of heatmap corresponding multi-level features in Renana et al. teaching) of the multi-source sound localization model for each of the labeled simulation acoustic data and the unlabeled real acoustic data into an intermediate discriminator (using the residual block to integrate multi-level features and a multi-layer discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain); and training the intermediate discriminator to assign a domain class label to distinguish simulation acoustic data from real acoustic data, wherein the training the multi-source sound localization model includes training the multi-source sound localization model by the first adversarial loss for the output discriminator and a second adversarial loss for the intermediate discriminator (two domain adversarial losses) with the original localization model loss (See rejection of claim 1, specifically Qiang et al. teaching of “Introduction: …using the source domain train a supervised classifier, as well as adjusting the model in an unsupervised way to learn domain-invariant features from both of the source domain and the target domain. The GAN framework learns a discriminator to distinguish between real and generated samples as accurately as possible, as well as a generator which aims to ‘‘fool’’ the discriminator by creating samples as close to real data as possible. We propose an adversarial domain adaptation method that take advantage of multi-level features(MLADA) to achieve multi-band SAR image classification, illustrated in Figure 1. We first train a CNN using the labeled source data to learn discriminative feature representation. Then, a separate target encoder is learned through two domain adversarial losses to map the target data to the same feature space as the source data. For each component of our method, we design a robust encoder using the residual block to integrate multi-level features and a multi-layer discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain. B. DETAIL CONFIGURATIONS OF EACH COMPONENT: Figure 2 illustrates the framework of each component and the connections between them. In this paper, we build the encoder as a very deep convolution neural network using the well-known residual block [13]. Each convolutional layer maps the outputs of the previous layer to higher-level feature maps through the forward propagation function.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention  was made for Renana et al. to include the teaching of Qiang et al. in order for  discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain.

Regarding Claim 3:  The computer-implemented method of claim 1, wherein the neural network includes a plurality of encoders whose weights are shared between each of two sound sources (See rejection of claim 1 and  Qiang et al. teaching of  Fig.1, “A. OVERALL ARCHITECTURE: As illustrated in Figure 1, D shares the three-level feature maps, {M (l) s,t , M (l−1) s,t , M (l−2) s,t }, with the source encoder Es and the target encoder Et , and produce a scalar d indicating the domain class. On the other hand, the target encoder Et is initialized using the trained parameters of Es. And then, Et learns to confuse D by mapping the target data xt to the same feature space as source feature maps Es(xs). B. DETAIL CONFIGURATIONS OF EACH COMPONENT: Figure 2 illustrates the framework of each component and the connections between them. In this paper, we build the encoder as a very deep convolution neural network using the well-known residual block [13]. Each convolutional layer maps the outputs of the previous layer to higher-level feature maps through the forward propagation function. C. TRAINING DETAILS: In multi-layer neural networks, the partial derivatives of loss with respect to trainable parameters on each layer can be
calculated by the error back-propagation algorithm. 2) TRAINABLE PARAMETERS INITIALIZATION:  However, the parameters of target encoder are initialized by sharing parameters with the pre-trained source encoder.”).

Regarding Claim 4: The computer-implemented method of claim 1, wherein the neural network includes only one decoder (Renana et al.: decoder which performs deep embedding that maps acoustic features to an azimuth angle of the source). and further includes a respective encoder for each of the two or more microphone arrays to form a plurality of encoders, wherein the plurality of encoders share weight parameters (shares the three-level feature maps) therebetween (See rejection of claim 3, specifically Qiang et al. teaching of  Fig.1, “A. OVERALL ARCHITECTURE: As illustrated in Figure 1, D shares the three-level feature maps, {M (l) s,t , M (l−1) s,t , M (l−2) s,t }, with the source encoder Es and the target encoder Et , and produce a scalar d indicating the domain class. On the other hand, the target encoder Et is initialized using the trained parameters of Es. And then, Et learns to confuse D by mapping the target data xt to the same feature space as source feature maps Es(xs). B. DISCUSSION WITH VISUALIZATION: Recent researches show that in the error back-propagation of neural networks, the regions with a larger gradient on a feature map are usually assigned higher weights [36]- [37]. Thus, we can estimate the regions of interest of the neural network by calculating the derivative of a certain class score with respect to each pixel on the feature map. As the output of a convolutional layer usually contains many feature maps, the weighted sum of each feature map according to their gradients can roughly reflect the attention that the neural network paid to each region.).

Regarding Claim 5: The computer-implemented method of claim 1, further comprising applying the trained neural network to one or more sound sources to obtain at least one location representation of the one or more sound sources (See rejection of claim 1).

Regarding Claim 6: The computer-implemented method of claim 5, further comprising using the at least one location representation of the one or more sound sources to classify the one or more sound sources (See rejection of claim 1, specifically Renana et al. Fig.1.).

Regarding Claim 7: The computer-implemented method of claim 5, further comprising displaying the at least one location representation on a display device(See rejection of claim 1, specifically Qiang et al. FIGURE 12. Regions of interest of the different for some target domain samples. (a)-(e) present samples of target domain images. (f)-(j) show the regions of interest of the CNN trained in source domain. (k)-(o) show the regions of interest of the CNN trained in target domain. (p)-(t) show the regions of interest of MLADA. III THE EXPERIMENTAL SETUP:… B. MEASURED DATA SET:…We can view the optical remote sensing images of the same regions as the downloaded SAR images through the Google Earth. Through observing the optical images, we can label the categories of different scenes of the corresponding areas in the SAR images according to the landforms.).

Regarding Claim 8: The computer-implemented method of claim 1, wherein the neural network is a Data associated recurrent Neural Network (See rejection of claim 1, specifically Renana et al. 1. INTRODUCTION: … Most notably, with the rise of deep neural networks (DNNs), a wide range of algorithms have been recently proposed, including fully connected (FC) [11, 12], convolution neural network (CNN) [13] and recurrent neural network (RNN) [14, 15]. Note: It is merely an intended use clause since data could be from any type of neural network and since  the prior art structure is capable of performing the intended use, then it meets the claim. Further See MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).”.

Regarding Claims 9 and 16: The computer-implemented method of claim 1, wherein the original localization model loss is calculated from the labeled simulation acoustic data and the unlabeled real acoustic data and from at least one of simulation domain labels and real domain labels (see rejection of claim 1, specifically Renana et al. 3.3. Training with a combined loss and Qiang et al. 1. INTRODUCTION: The main idea of domain adaptation is using the source domain train a supervised classifier, as well as adjusting the model in an unsupervised way to learn domain-invariant features from both of the source domain and the target domain. In deep learning regime, the combination of domain adaptation and deep learning enhances the generalization of deep neural networks. We propose an adversarial domain adaptation method that take advantage of multi-level features(MLADA) to achieve multi-band SAR image classification, illustrated in Figure 1. We first train a CNN using the labeled source data to learn discriminative feature representation. Then, a separate target encoder is learned through two domain adversarial losses to map the target data to the same feature space as the source data. C. TRAINING DETAILS: In multi-layer neural networks, the partial derivatives of loss with respect to trainable parameters on each layer can be calculated by the error back-propagation algorithm.).

Regarding Claim 10:The computer-implemented method of claim 1, further comprising negating, by a gradient reversal layer coupled to the output discriminator, gradients during a backpropagation process(see rejection of claim 3, specifically Qiang et al. B. DISCUSSION WITH VISUALIZATION: Recent researches show that in the error back-propagation of neural networks, the regions with a larger gradient on a feature map are usually assigned higher weights [36]- [37]. Thus, we can estimate the regions of interest of the neural network by calculating the derivative of a certain class score with respect to each pixel on the feature map. As the output of a convolutional layer usually contains many feature maps, the weighted sum of each feature map according to their gradients can roughly reflect the attention that the neural network paid to each region.).

Regarding Claims 11 and 17:The computer implemented method of claim 1, further comprising updating parameters of the output discriminator using a discriminator loss(see rejection of claim 3, where the output discriminator parameter is updated by backpropagation process with discriminator loss data.).

Regarding Claims 12 and 18: The computer-implemented method of claim 11, wherein the discriminator loss is calculated by classifying whether data to be used is the labeled simulation data or the unlabeled real data using binary cross entropy (See rejection of claim 1, specifically Renana et al. 3.3. Training with a combined loss and Qiang et al. C. TRAINING DETAILS: In multi-layer neural networks, the partial derivatives of loss with respect to trainable parameters on each layer can be calculated by the error back-propagation algorithm.).

Regarding Claims 13 and 19: The computer-implemented method of claim 11, wherein the adversarial loss is calculated from the discriminator loss by switching labels of the labeled simulation data and the unlabeled real data (See rejection of claim 1, specifically Qiang et al. 1. INTRODUCTION: Meanwhile, generative adversarial networks(GAN) [25] emerged as a powerful framework for producing high fidelity data due to its adversarial learning mechanism. The GAN framework learns a discriminator to distinguish between real and generated samples as accurately as possible, as well as a generator which aims to ‘‘fool’’ the discriminator by creating samples as close to real data as possible. We propose an adversarial domain adaptation method that take advantage of multi-level features(MLADA) to achieve multi-band SAR image classification, illustrated in Figure 1. We first train a CNN using the labeled source data to learn discriminative feature representation. Then, a separate target encoder is learned through two domain adversarial losses to map the target data to the same feature space as the source data. The main works of this paper are summarized
as follows. Firstly, a simulated data set of six-category targets on X-band and C-band is adopt to evaluate the performance of SAR target recognition. Secondly, a set of real images of five different scenes on X-band and C-band are utilized to test the performance in the real scenario. Fig.1, “A. OVERALL ARCHITECTURE: As illustrated in Figure 1, D shares the three-level feature maps, {M (l) s,t , M (l−1) s,t , M (l−2) s,t }, with the source encoder Es and the target encoder Et , and produce a scalar d indicating the domain class. On the other hand, the target encoder Et is initialized using the trained parameters of Es. And then, Et learns to confuse D by mapping the target data xt to the same feature space as source feature maps Es(xs).).

Regarding  Claim 14:  The computer-implemented method of claim 13, wherein the neural network includes a plurality of encoders whose weights are shared between each of two sound sources, and further includes a decoder, and wherein the adversarial loss is used to update the parameters of the plurality of encoders and the decoder(see rejection of claim 3).




Withdrawn Allowable Subject Matter
Claim 2 objection has been withdrawn due to the amendment of the claim. The amendment clarifying the limitation causing interpretation of the claim differently than in the previous office action. Therefore, a rejection has been applied instead.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Weipeng et al.(Adaptation of multiple sound source localization neural networks with weak supervision and domain-adversarial training, publish 2019): This paper addresses the question of how models trained with simulation can be exploited for multiple sound source localization in real scenarios by domain adaptation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656